 
AGREEMENT
 
THIS AGREEMENT (this “Agreement”), is made as of September 22, 2014, by and
between Rand Logistics, Inc., a Delaware corporation (the “Company”), and JWEST,
LLC, an Indiana limited liability company (“JWEST”).
 
RECITALS:
 
WHEREAS, JWEST submitted an advance notice of nomination to the Company in
respect of its nomination of, and solicitation of proxies for, two individuals
to be elected to the Board of Directors of the Company (the “Board”) at the
Company’s 2014 annual meeting of stockholders (the “2014 Annual Meeting”) in
opposition to the Company’s director nominees (the “Company Nominees”); and
 
WHEREAS, each of the Company and JWEST has determined that it is in its best
interests to come to an agreement with respect to the election of members of the
Board at the 2014 Annual Meeting and certain other matters, as provided in this
Agreement.
 
NOW, THEREFORE, in consideration for the promises, terms and conditions
contained herein, the Parties hereto mutually covenant and agree as follows:
 
1.           The Company shall, through action of the Board, on or prior to the
date of the 2014 Annual Meeting:
 
(a)           (i) appoint Laurence S. Levy, the Executive Chairman of the
Company, as the Executive Vice Chairman of the Company, (ii) set Laurence S.
Levy’s Total Annual Compensation under his Employment Agreement for the
remainder of the fiscal year ending March 31, 2015 at a rate of $475,000 per
annum, 42.1% of which shall be payable in cash and the balance of which shall be
payable in shares of restricted common stock of the Company in accordance with
the Company’s normal practices, and (iii) amend Laurence S. Levy’s Employment
Agreement with the Company, dated as of June 12, 2013 (the “Levy Employment
Agreement”), to reflect the matters set forth, in this Section 1(a) without
triggering any severance obligation thereunder;
 
(b)           (i) appoint Edward Levy, the President of the Company, as the
Chief Executive Officer of the Company and (ii) amend Edward Levy’s Employment
Agreement with the Company, dated as of June 12, 2013, to reflect the matters
set forth in this Section 1(b) without triggering any severance obligation
thereunder;
 
(c)           appoint Michael D. Lundin as the Chairman of the Board;
 
(d)           remove Jonathan Brodie from the Company’s slate of nominees for
election as directors of the Company at the 2014 Annual Meeting; and
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           (i) include Jonathan R. Evans on the Company’s slate of nominees
for election as directors of the Company at the 2014 Annual Meeting, (ii) use
its reasonable best efforts to cause the election of Mr. Evans at the 2014
Annual Meeting, including, without limitation, recommending that the Company’s
stockholders vote in favor of the election of Mr. Evans at the 2014 Annual
Meeting and voting the shares represented by all proxies granted by stockholders
in connection with the solicitation of proxies by the Board in connection with
the meeting in favor of Mr. Evans, except for such proxies that specifically
indicate a vote to withhold authority with respect to Mr. Evans, and (iii) upon
Mr. Evans’ election to the Board, appoint him as a member of the Compensation
Committee. Neither the Board nor the Company shall take any position, make any
statements or take any action inconsistent with such recommendations.
 
2.           The Company hereby covenants that it will not renew the
Reimbursement Agreement, dated as of June 12, 2013, by among the Company, Rand
Finance Corp. and Hyde Park Real Estate, LLC (“Hyde Park”) upon its stated
expiration date.
 
3.           The Company hereby covenants that it will, within three months of
the date of the 2014 Annual Meeting, (i) expand the size of the Board to seven
directors, (ii) interview independent director candidates to fill the newly
created vacancy on the Board, one of which such candidates shall be Kirk
Thompson, and (iii) appoint a new independent director to fill the newly created
vacancy on the Board.
 
4.           In addition to Mr. Evans, the Board’s slate of nominees for
election as directors of the Company at the 2014 Annual Meeting shall include
John Binion (Mr. Binion together with Mr. Evans, the “New Company Nominees”).
 
5.           JWEST shall:
 
(a)           immediately following execution of this Agreement, cease, and
cause its affiliates, associates and representatives to cease, any and all proxy
solicitation activities with respect to the 2014 Annual Meeting;
 
(b)           at the 2014 Annual Meeting, not vote, deliver or otherwise use any
proxies that may have been received pursuant to any such solicitation
activities;
 
(c)           at the 2014 Annual Meeting, cause all shares of Company common
stock over which it or any of its affiliates has voting power to be voted at the
2014 Annual Meeting in favor of the election of the New Company Nominees and in
favor of each other matter up for vote at the 2014 Annual Meeting.
 
6.           In order to effectuate the provisions of this Agreement, the
parties hereto agree that the Company shall convene and adjourn the 2014 Annual
Meeting currently scheduled to be held on September 23, 2014 to September 30,
2014, or such later date as determined by the Company (and without changing the
record date for the 2014 Annual Meeting), so as to permit the Company to solicit
additional proxies in favor of the New Company Nominees and thereby ensure a
quorum is present at the 2014 Annual Meeting.
 
7.           Promptly following the execution of this Agreement, the parties
shall issue a joint press release in the form attached hereto as Annex
A.  Neither the Company nor any of its affiliates nor JWEST or any of its
affiliates shall make or cause to be made any public announcement or statement
that is inconsistent with or contrary to the statements made in such press
release.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           The addition of Mr. Evans to the Company’s slate of nominees has
been approved by the Board, and Mr. Brodie ceasing to be a director shall not
count towards a “Change of Control” as defined in Section 6.2(e)(ii) of the Levy
Employment Agreement or any other executive employment agreement with a similar
definition.
 
9.           Each of the parties represents and warrants to the other party
that: (a) such party has all requisite company power and authority to execute
and deliver this Agreement and to perform its obligations hereunder; (b) this
Agreement has been duly and validly authorized, executed and delivered by it and
is a valid and binding obligation of such party, enforceable against such party
in accordance with its terms; (c) this Agreement will not result in a violation
of any terms or conditions of any agreements to which such person is a party or
by which such party may otherwise be bound or of any law, rule, license,
regulation, judgment, order or decree governing or affecting such party.
 
10.           The parties hereto recognize and agree that if for any reason any
of the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached, immediate and irreparable harm or
injury would be caused for which money damages would not be an adequate
remedy.  Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware.  Furthermore, each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the Court of Chancery or other
federal or state courts of the State of Delaware in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement, (b)
agrees that it shall not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (c) agrees that it shall
not bring any action relating to this Agreement or the transactions contemplated
by this Agreement in any court other than the Court of Chancery or other federal
or state courts of the State of Delaware, and each of the parties irrevocably
waives the right to trial by jury and (d) irrevocably consents to service of
process by a reputable overnight mail delivery service, signature requested, to
the address of such party’s principal place of business or as otherwise provided
by applicable law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE, WITHOUT REGARDS TO THE CONFLICTS OF LAW PROVISIONS THEREOF.
 
11.           Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           This Agreement shall not be assignable by either of the parties
hereto without the consent of the other party hereto.  This Agreement shall
inure to the benefit of and be binding upon the parties and their respective
permitted successors and assigns.
 
13.           In the event that any provision of this Agreement shall be held to
be invalid or unenforceable by any court of competent jurisdiction, such
provision shall be interpreted so as to comply with the ruling of such court and
such holding shall in no way affect, invalidate, or render unenforceable any
other provision hereof.
 
14.           This Agreement and each document to be executed and delivered
pursuant to this Agreement may be executed and delivered in counterpart
signature pages executed and delivered via facsimile transmission or via email
with scanned or PDF attachment, and any such counterpart so executed and
delivered via facsimile transmission or via email will be deemed an original for
all intents and purposes.
 
15.           Nothing in this Agreement, whether express or implied, is intended
to or shall confer any rights, benefits or remedies under or by reason of this
Agreement on any persons other than the parties hereto.
 
16.           This Agreement may be modified, amended or otherwise supplemented
only by a writing signed by the party against whom it is sought to be
enforced.  No waiver of any right or power hereunder shall be deemed effective
unless and until a writing waiving such right or power is executed by the party
waiving such right or power.
 
17.           This Agreement represents the entire mutual understanding (and
supersedes any and all understandings, negotiations and/or agreements, written
or oral, not expressly set forth in this Agreement) between the parties hereto
with respect to the subject matter hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.
 

 
RAND LOGISTICS, INC.
     
By: /s/ Laurence S. Levy
 
Name: Laurence S. Levy
 
Title: Executive Chairman
         
JWEST, LLC
     
By: /s/ Jonathan R. Evans
 
Name:  Jonathan R. Evans
 
Title:  Chief Investment Officer




